                  Case 18-10512-KBO             Doc 2217        Filed 12/29/20        Page 1 of 2




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE


    In re:                                                           Chapter 11

    Zohar III, Corp., et al.,1                                       Case No. 18-10512 (KBO)

                                      Debtors.                       Jointly Administered

                                                                     Docket Ref. No. 2215




        ORDER GRANTING MOTION FOR ORDER PURSUANT TO BANKRUPTCY
          RULE 9006-1(e) SHORTENING NOTICE PERIOD FOR PATRIARCH’S
         MOTION TO TREAT FEBRUARY 17 HEARING AS NON-EVIDENTIARY
         HEARING ON GATING ISSUE WITH RESPECT TO DEBTORS’ MOTION
           PURSUANT TO PARAGRAPHS 18 AND 20 OF THE SETTLEMENT
        AGREEMENT TO COMPEL REFUND OF AMOUNTS PAID TO PATRIARCH
                   STAKEHOLDERS AND FOR RELATED RELIEF

             Upon Patriarch’s Motion for Order Pursuant to Bankruptcy Rule 9006-1(e) Shortening

Notice Period for Patriarch’s Motion to Treat February 17 Hearing as Non-Evidentiary Hearing

on Gating Issue With Respect to Debtors’ Motion Pursuant to Paragraphs 18 and 20 of the

Settlement Agreement to Compel Refund of Amounts Paid to Patriarch Stakeholders and for

Related Relief [D.I. 2215] (the “Motion to Shorten”);2 and this Court having found that it has

jurisdiction to consider the Motion to Shorten and the relief requested therein under 28 U.S.C.

§§ 157 and 1334 and the Amended Standing Order of Reference from the United States District

Court for the District of Delaware dated as of February 29, 2012; and this Court having found

that venue is proper before this Court under 28 U.S.C. §§ 1408 and 1409; and this Court having



1
      The Debtors, and, where applicable, the last four digits of their taxpayer identification number are as follows:
      Zohar III, Corp. (9612), Zohar II 2005-1, Corp. (4059), Zohar CDO 2003-1, Corp. (3724), Zohar III, Limited
      (9261), Zohar II 2005-1, Limited (8297), and Zohar CDO 2003-1, Limited (5119). The Debtors’ address is 3
      Times Square, c/o FTI Consulting, Inc., New York, NY 10036.
2
    Capitalized terms not otherwise defined herein shall have the meanings afforded to them in the Motion to Shorten.



57772/0001-21924733v1
                Case 18-10512-KBO          Doc 2217      Filed 12/29/20     Page 2 of 2




found that consideration of the Motion to Shorten and the relief requested therein is a core

proceeding under 28 U.S.C. § 157(b); and this Court having determined that it may enter a final

order consistent with Article III of the United States Constitution; and this Court having found that

due and proper notice of the Motion to Shorten was provided and that such notice was adequate

and appropriate under the particular circumstances; and this Court having determined that the legal

and factual bases establish just cause for the relief granted herein; and any objections to the Motion

to Shorten having been withdrawn or overruled on the merits; and after due deliberation and

sufficient cause appearing,

         IT IS HEREBY ORDERED THAT:

         1.       The Motion to Shorten is hereby GRANTED as set forth herein.

         2.       The Hearing to consider the Motion will be held on January 7, 2021 at 1:00 p.m.

ET.

         3.       Objections to the relief requested in the Motion must filed by January 4, 2021 at

4:00 p.m. ET.

         4.       Replies in support of the Motion must be filed by January 6, 2021 at 12:00 p.m.

ET.

         5.       The Court shall retain jurisdiction with respect to all matters arising from or

related to the implementation and/or enforcement of this Order.




    Dated: December 29th, 2020                           KAREN B. OWENS
    Wilmington, Delaware                                 UNITED STATES BANKRUPTCY JUDGE

                                                    2
57772/0001-21924733v1
